Order entered November 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00793-CV
                                     No. 05-18-01329-CV

                       IN THE INTEREST OF D.D., JR., A CHILD
                                      AND
                         IN THE INTEREST OF R.P., A CHILD

                     On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. DF-17-10679 & DF-15-22359

                                           ORDER
       Appellant timely provided notice of her intent to appeal the judgments in both trial court

cause numbers listed above in a June 4, 2018 letter from her to the trial court that appears on

pages 121–125 of the appellate clerk’s record in case number 05-18-00793-CV in this Court.

Currently, appellant’s appeal in trial court cause number DF-17-10679, In the Interest of D.D.,

Jr., a Child, has been docketed as case number 05-18-00793-CV in this Court. The parties’

appellate briefs on the merits in that case address both judgments. However, the appeal in trial

court cause number DF-15-22359, In the Interest of R.P., a Child, has not yet been docketed in

this Court.

       We DIRECT the Clerk of this Court to docket the appeal of trial court cause number DF-

15-22359 and assign appellate case number 05-18-01329-CV to that appeal. Additionally, we
DIRECT the Clerk of this Court to place copies of the following documents from appellate case

number 05-18-00793-CV into case number 05-18-01329-CV: (1) the clerk’s record, (2) the

reporter’s record, (3) all supplemental clerk’s records, and (4) the appellate briefs of appellant

and appellee.

       We ORDER that any further filings in appellate case numbers 05-18-00793-CV and 05-

18-01329-CV shall contain both appellate case numbers.

                                                    /s/     DOUGLAS S. LANG
                                                            PRESIDING JUSTICE